DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 30, 2022 has been entered. The claims pending in this application are claims 29, 30, 33-48, and 59-65. Claims 29, 30, 33-48, and 59-65 will be examined. 

Claim Objections
Claim 29 is objected to because of the following informalities: (1) “said first signaling complex comprising the complex formed from the covalent bonding of the first reactive species comprising the first chromogenic moiety to said first binding complex and/or from the covalent bonding of the first reactive species comprising the first chromogenic moiety to the biological sample proximate to the first target” in step (c) should be “said first signaling complex comprising the complex formed by covalent binding to the first reactive species comprising the first chromogenic moiety to said first binding complex and/or by the covalent binding of the first reactive species comprising the first chromogenic moiety to the biological sample proximate to the first target”; (2) “light” in step (e) should be “a light”; (3) “bright-field microscopy” in step (e) should be “a bright-field microscopy”; and (4) “transmitted light” in the end of the claim should be “a transmitted light”. 
Claim 33 is objected to because of the following informality: “the stained biological sample” should be “the first stained biological sample”. 
Claim 39 or 40 or 41 or 42 or 43 is objected to because of the following informalities: (1) “exposed to light” should be “exposed to said light”; (2) “bright-field microscopy” should be “the bright-field microscopy”; and (3) “transmitted light” in the end of the claim should be “a transmitted light”. 
 Claim 62 is objected to because of the following informality: “the third first” should be “the third”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 29, 30, 33-48, and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) to (d) of claim 29, does not reasonably provide enablement for detecting the first target by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and detecting the second target, the third target, the fourth target, the fifth target, and the sixth target by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of preparing a stained biological sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 29, 30, 33-48, and 59-65 encompass a method of preparing a stained biological sample, comprising: (a) contacting a biological sample comprising a first target potentially present in said biological sample with a first detection probe wherein, if the first target is present in said biological sample, the first detection probe binds to the first target, and wherein said biological sample is immobilized on a solid support; (b) after step (a), contacting the solid support comprising the biological sample with a first enzyme conjugate comprising aa first enzyme, wherein the first enzyme conjugate is specific for the first detection probe, wherein, if said first target is present in said biological sample, the first enzyme conjugate binds to the first detection probe, thereby forming a first binding complex comprising the first target, the first detection probe, and the first enzyme conjugate, wherein the first target comprises a polypeptide, a nucleic acid, or a tyrosine- containing moiety, and the first enzyme is an oxidoreductase or a peroxidase; (c) after step (b), contacting the solid support comprising the biological sample with a first signaling conjugate comprising a first phenolic moiety covalently bonded to a first chromogenic moiety, such that, if said first target is present in said biological sample, the first signaling conjugate contacts the first enzyme of the first binding complex, and the first enzyme of the first binding complex catalyzes conversion of the first phenolic moiety of the first signaling conjugate into a first reactive species comprising the first chromogenic moiety, that covalently binds to at least one of: (i) a location on the first binding complex proximate to or directly on the first enzyme conjugate of the first binding complex; (ii) a location on the first binding complex proximate to or directly on the first target of the first binding complex; or (iii) a location on the biological sample proximate to the first target; wherein, if said first target is present in said biological sample, a first signaling complex is formed, said first signaling complex comprising the complex formed from the covalent bonding of the first reactive species comprising the first chromogenic moiety to said first binding complex and/or from the covalent bonding of the first reactive species comprising the first chromogenic moiety to the biological sample proximate to the first target; (d) after step (c), removing the first chromogenic moiety unbound to the first signaling complex by washing the solid support, thereby, if said first target is present in said biological sample, producing a first stained biological sample comprising the first signaling complex on the solid support; and (e) after step (d), exposing the first chromogenic moiety of the first signaling complex of the first stained biological sample on the solid support to light, wherein the first chromogenic moiety produces a first colored signal when it is exposed to said light, and detecting the first target by analyzing the first stained biological sample using bright-field microscopy, wherein the first colored signal provides for the detection of said first target, wherein said light comprises one or more of visible light, infrared light, or near infrared light, wherein said first colored signal that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety, wherein transmitted light is detected.

Working Examples
The specification provides 10 examples (see pages 35-40 of US 2019/0018018 A1, which is US publication of this instant case). However, the specification provides no working example for detecting the first target by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and detecting the second target, the third target, the fourth target, the fifth target, and the sixth target by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides 10 examples (see pages 35-40 of US 2019/0018018 A1, which is US publication of this instant case), the specification provides no working example for detecting the first target by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-48, 59, and 60 and detecting the second target, the third target, the fourth target, the fifth target, and the sixth target by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65.
Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect the first target by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and detect the second target, the third target, the fourth target, the fifth target, and the sixth target by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the first target can be detected by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and whether the second target, the third target, the fourth target, the fifth target, and the sixth target can be detected by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65.
The specification shows that “[N]arrow spectral absorbances enable the signaling conjugate chromophore moiety to be analyzed differently than traditional chromogens. While having enhanced features compared to traditionally chromogens, detecting the signaling conjugates remains simple. In illustrative embodiments, detecting comprises using a bright-field microscope or an equivalent digital scanner. The narrow spectral absorbances enable chromogenic multiplexing at level beyond the capability of traditional chromogens. For example, traditional chromogens are somewhat routinely duplexed (e.g., Fast Red and Fast Blue, Fast Red and Black (silver), Fast Red and DAB). However, triplexed or three-color applications, or greater, are atypical, as it becomes difficult to discern one chromophore from another. In illustrative embodiments of the presently disclosed technology, the method includes detecting from two to at least about six different targets using different signaling conjugates or combinations thereof. In one embodiment, illuminating the biological sample with light comprises illuminating the biological sample with a spectrally narrow light source, the spectrally narrow light source having a spectral emission with a second full-width half-max (FWHM) of between about 30 nm and about 250 nm, between about 30 nm and about 150 nm, between about 30 nm and about 100 nm, or between about 20 nm and about 60 nm. In another embodiment, illuminating the biological sample with light includes illuminating the biological sample with an LED light source. In another embodiment, illuminating the biological sample with light includes illuminating the biological sample with a filtered light source” and “[A]lso disclosed herein are compositions comprising a biological sample comprising one or more enzyme-labeled targets and a plurality of signaling conjugates comprising a chromogenic moiety. The signaling conjugates are configured to bind proximally to or directly on the one or more targets in the biological sample and are configured to provide a bright-field signal” (see paragraphs [0012] and [0014] of US 2019/0018018 A1, which is US publication of this instant application). Since it is known that “[B]right-field microscopy is the simplest of all the optical microscopy illumination techniques. Sample illumination is transmitted white light, and contrast in the sample is caused by attenuation of the transmitted light in dense areas of the sample” (see page 1 of “Bright field microscopy” from Wikipedia) and “[B]ased on the wavelength of light, one can see the visible light. The light is not visible above 700 nm and below 400 nm. The white light is composed of 7 colours: violet, indigo, blue, green, yellow, orange and red. Also known as VIBGYOR. Here, the red colour’s wavelength is 400 nm, and the violet colour’s wavelength is 700 mm. So, white cannot be limited to a single wavelength as it consists of wavelengths of different colours. Hence, the wavelength of the white light is 400 -700 nm” (see page 3 of “White Light”), applicant’s paper defines “invisible chromogens” as “dyes deposited by enzymatic action, like conventional chromogens, but having absorbance in the ultraviolet (UV) or near infrared (NIR) predominantly outside the boundaries of human visual response” (see page 546, left column, last paragraph from Morrison et al., Laboratory Investigation, 102, 545-553, 2022), and claim 29 does not require that the first chromogenic moiety is a visible chromogen, if the first chromogenic moiety is an invisible chromogen which has an absorbance in the wavelength of ultraviolet (UV) light (ie., <400 nm) or near infrared (NIR) light or infrared (NIR) light (ie., >700 nm), the color signal generated from the first chromogenic moiety cannot be observed using a bright-field microscopy such that it is unpredictable how the first target can be detected by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60. Furthermore, since claims 39-43 do not require that the second chromogenic moiety, the third chromogenic moiety, the fourth chromogenic moiety, the fifth chromogenic moiety, and the sixth chromogenic moiety are visible chromogens, if the second chromogenic moiety or the third chromogenic moiety or the fourth chromogenic moiety or the fifth chromogenic moiety or the sixth chromogenic moiety is an invisible chromogen which has an absorbance in the wavelength of ultraviolet (UV) light (ie., <400 nm) or near infrared (NIR) light or infrared (NIR) light (ie., >700 nm), the color signal generated from the second chromogenic moiety or the third chromogenic moiety or the fourth chromogenic moiety or the fifth chromogenic moiety or the sixth chromogenic moiety cannot be observed using a bright-field microscopy such that it is unpredictable how the second target, the third target, the fourth target, the fifth target, and the sixth target can be detected by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65. In addition, since it is known that bright-field microscopy can only work in the wavelength of a visible light with a wavelength from 400 nm to 700 nm (see above), if said light comprises infrared light or near infrared light with a wavelength larger than 700 nm as recited in claim 29 and the first chromogenic moiety, the second chromogenic moiety, the third chromogenic moiety, the fourth chromogenic moiety, the fifth chromogenic moiety, and the sixth chromogenic moiety are visible chromogens, it is unpredictable how the first target can be detected by analyzing the first stained biological sample using bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and how the second target, the third target, the fourth target, the fifth target, and the sixth target can be detected by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using a bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether the first target can be detected by analyzing the first stained biological sample using a bright-field microscopy based on the methods recited in claims 29, 30, 33-38, 44, 46-48, 59, and 60 and whether the second target, the third target, the fourth target, the fifth target, and the sixth target can be detected by analyzing the second stained biological sample, the third stained biological sample, the fourth stained biological sample, the fifth stained biological sample, and the sixth stained biological sample using the bright-field microscopy based on the methods recited in claims 39-43, 45, and 61-65.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 30, 33-48, and 59-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is rejected as vague and indefinite in view of the preamble. Although the preamble of the claim is directed to a method of preparing a stained biological sample, the last step of the claim, step (e), requires detecting the first target by analyzing the first stained biological sample using a bright-field microscopy and the goal of the preamble and the goal of the last step of the claim do not correspond each other. Please clarify. 

Response to Arguments
11.	Applicant’s arguments with respect to claims 29, 30, 32-48, and 59-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	No claim is allowed. 
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 23, 2022